                                                                   1
                                                                   2
                                                                   3
                                                                   4
                                                                   5
                                                                   6
                                                                   7
                                                                   8                           UNITED STATES DISTRICT COURT
                                                                   9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                   10
                                                                            MEGAN SCHMITT, DEANA                      Case No. 8:17-cv-01397-JVS-JDE
                                                                   11       REILLY, CAROL ORLOWSKY, and
                                                                            STEPHANIE MILLER BRUN,                    FINAL APPROVAL ORDER
NYE, STIRLING, HALE & MILLER




                                                                   12       individually and on behalf of             AND JUDGMENT
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13       themselves and all others similarly
                                                                            situated,
                                                                   14                   Plaintiffs,
                                                                   15            v.
                                                                   16       YOUNIQUE, LLC,
                                                                   17       Defendant.

                                                                   18
                                                                   19                    FINAL APPROVAL ORDER AND JUDGMENT
                                                                   20           On September 24, 2019, this Court granted the motion of Plaintiffs Megan
                                                                   21   Schmitt, Deana Reilly, and Stephanie Miller-Brun (“Plaintiffs”) for preliminary
                                                                   22   approval of the Class Settlement Agreement (“Agreement”)1 and certification of the
                                                                   23   Settlement Class (as defined below). See ECF No. 256.
                                                                   24           Commencing on October 23, 2019, pursuant to the notice requirements in the
                                                                   25   Agreement and the Preliminary Approval Order, Heffler Claims Group (the
                                                                   26
                                                                   27
                                                                        1
                                                                         Capitalized terms used in this Final Approval Order shall have the same meaning
                                                                   28   as defined in the Agreement unless otherwise expressly stated.
                                                                                                                  1
                                                                                                  FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1    “Settlement Administrator”) began providing notice to Settlement Class members in
                                                                   2    compliance with Exhibit C to the Settlement Agreement and the Notice Plan, due
                                                                   3    process, and Rule 23 of the Federal Rules of Civil Procedure. The notice:
                                                                   4          (a)    fully informed Settlement Class members about the Action and the
                                                                                     existence and terms of the Agreement;
                                                                   5
                                                                              (b)    advised Settlement Class members of their right to request exclusion
                                                                   6                 from the settlement and provided sufficient information so that
                                                                                     Settlement Class members were able to decide whether to accept the
                                                                   7                 settlement, opt-out and pursue their own remedies, or object to the
                                                                                     proposed settlement;
                                                                   8
                                                                              (c)    provided procedures for Settlement Class members to file written
                                                                   9                 objections to the proposed settlement, to appear at the Final Approval
                                                                                     hearing, and to state objections to the proposed settlement; and,
                                                                   10
                                                                              (d)    provided the time, date, and place of the Final Approval hearing.
                                                                   11
NYE, STIRLING, HALE & MILLER




                                                                   12         The Court reviewed (a) the Motion for Final Approval (“Final Approval
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   Motion”) and all supporting materials, including but not limited to the Settlement
                                                                   14   Agreement; (b) Plaintiffs’ Motion for Award of Attorneys’ Fees and Reimbursement
                                                                   15   of Litigation Expenses to Class Counsel and Service Awards (“Fee Motion”), and
                                                                   16   all supporting materials; and (c) the Hamer Decl. Confirming Implementation of
                                                                   17   Notice Plan. On April 1, 2020, the Court issued a tentative order granting the Final
                                                                   18   Approval Motion and granting in part, and denying in part, the Fee Motion (the
                                                                   19   “Tentative Order”). The Court’s Tentative Order vacated the April 6, 2020, Final
                                                                   20   Approval hearing and permitted any party to file a request no later than 5:00 p.m. on
                                                                   21   April 7, 2020, stating why oral argument is necessary. See id. at 22. As no party did
                                                                   22   so, per the terms of the Tentative Order the matter is deemed submitted on the
                                                                   23   papers and the Tentative Order is now the order of the Court. See id. The Tentative
                                                                   24   Order is hereby incorporated into this Final Approval Order and Judgment. Based
                                                                   25   on this review and the findings below, the Court finds good cause to order the
                                                                   26   following.
                                                                   27   ///
                                                                   28   ///
                                                                                                                   2
                                                                                                FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1          IT IS HEREBY ORDERED:
                                                                   2          1.     The Court has jurisdiction over the subject matter of this Action, all
                                                                   3    claims raised therein, and all parties thereto, including the Settlement Class.
                                                                   4          2.     The Agreement is fair, reasonable, adequate and in the best interests of
                                                                   5    Settlement Class members. The Agreement was negotiated over a period of almost a
                                                                   6    year at arm’s length, in good faith and without collusion, by capable and
                                                                   7    experienced counsel, with full knowledge of the facts, the law, and the risks inherent
                                                                   8    in litigating the Action, and with the active involvement of the parties. Moreover,
                                                                   9    the Agreement confers substantial benefits on the Settlement Class members, is not
                                                                   10   contrary to the public interest, and will provide the parties with repose from
                                                                   11   litigation. The parties faced significant risks, expense, and uncertainty from
NYE, STIRLING, HALE & MILLER




                                                                   12   continued litigation of this matter, which further supports the Court’s conclusion
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   that the settlement is fair, reasonable, adequate and in the best interests of the
                                                                   14   Settlement Class members.
                                                                   15         3.     The Court grants final approval of the Agreement in full, including but
                                                                   16   not limited to the releases therein and the procedures for distribution of the
                                                                   17   Settlement Fund. All Settlement Class members who have not excluded themselves
                                                                   18   from the Settlement Class are bound by this Final Approval Order and Judgment.
                                                                   19         4.     The parties shall carry out their respective obligations under the
                                                                   20   Agreement in accordance with its terms. The relief provided for in the Agreement
                                                                   21   shall be made available to the various Settlement Class members who submitted
                                                                   22   valid Claim forms, pursuant to the terms and conditions in the Agreement. The
                                                                   23   Agreement is incorporated herein in its entirety as if fully set forth herein and shall
                                                                   24   have the same force and effect of an order of this Court.
                                                                   25                 OBJECTIONS AND REQUESTS FOR EXCLUSION
                                                                   26         5.     No objections to the Settlement were filed by Settlement Class
                                                                   27   members. All persons who did not object to the Settlement in the manner set forth in
                                                                   28   the Agreement are deemed to have waived any objections, including but not limited
                                                                                                               3
                                                                                                 FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1    to by appeal, collateral attack, or otherwise.
                                                                   2          6.     Attached hereto as Exhibit A is a list of persons who made a valid and
                                                                   3    timely request to be excluded from the Settlement and the Settlement Class (the
                                                                   4    “Opt-Out Members”). The Opt-Out Members are not bound by the Agreement and
                                                                   5    this Final Approval Order and shall not be entitled to any of the benefits afforded to
                                                                   6    Settlement Class members under the Agreement.
                                                                   7                  CERTIFICATION OF THE SETTLEMENT CLASS
                                                                   8          7.     Solely for purposes of the Agreement and this Final Approval Order
                                                                   9    and Judgment, the Court hereby certifies the following Settlement Class:
                                                                   10         All persons who (1) between October 1, 2012 and July 31, 2015,
                                                                              resided in one of the following states: California, Ohio, Florida,
                                                                   11         Michigan, Minnesota, Missouri, New Jersey, Pennsylvania, Tennessee,
                                                                              Texas, or Washington; and (2) purchased one or more of Younique’s
NYE, STIRLING, HALE & MILLER




                                                                   12         Moonstruck 3D Fiber Lashes for personal, family or household use and
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                              not for resale. The Settlement Class specifically excludes: (a)
                                                                   13         Younique’s board members or executive-level officers, including
                                                                              attorneys; (b) governmental entities; (c) the Court, the Court’s
                                                                   14         immediate family, and the Court staff; and (d) any person that timely
                                                                              and properly excludes himself or herself from the Settlement Class.
                                                                   15
                                                                   16         8.     The Court incorporates its preliminary conclusions in the Preliminary
                                                                   17   Approval Order (ECF No. 256) regarding the satisfaction of Federal Rules of Civil
                                                                   18   Procedure 23(a) and 23(b). Because the Settlement Class is certified solely for
                                                                   19   purposes of settlement, the Court need not address any issues of manageability for
                                                                   20   litigation purposes.
                                                                   21         9.     The Court grants final approval to the appointment of Plaintiffs Megan
                                                                   22   Schmitt, Deana Reilly, and Stephanie Miller-Brun as the Class Representatives and
                                                                   23   concludes that they have fairly and adequately represented the Settlement Class and
                                                                   24   shall continue to do so.
                                                                   25         10.    The Court grants final approval to the appointment of The Sultzer Law
                                                                   26   Group P.C., Nye Stirling Hale & Miller LLP, Walsh PLLC, and Carlson Lynch
                                                                   27   Kilpela & Carpenter, LLP as Class Counsel for the Settlement Class.
                                                                   28         11.    The Settlement Class described above is certified solely for the purpose
                                                                                                                  4
                                                                                                   FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1    of the settlement described in the Agreement. The Court finds and orders that
                                                                   2    defendant Younique, LLC (“Younique”) has not conceded that this Action or any
                                                                   3    similar case is amenable to class certification for purposes of litigation, and orders
                                                                   4    that nothing in this Final Approval Order and Judgment or in the Agreement shall
                                                                   5    prevent Younique or Plaintiffs from opposing or supporting class certification, or
                                                                   6    seeking decertification, if this Final Order approving the Agreement is reversed or
                                                                   7    invalidated, on appeal or otherwise, for any reason.
                                                                   8                                 NOTICE TO THE CLASS
                                                                   9          12.    The Court finds that the Notice Plan, set forth in the Agreement and
                                                                   10   effectuated pursuant to the Preliminary Approval Order: (i) was the best notice
                                                                   11   practicable under the circumstances; (ii) was reasonably calculated to provide, and
NYE, STIRLING, HALE & MILLER




                                                                   12   did provide, due and sufficient notice to the Settlement Class regarding the existence
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   and nature of the Action, certification of the Settlement Class for settlement
                                                                   14   purposes only, the existence and terms of the Agreement, and the rights of
                                                                   15   Settlement Class members to exclude themselves from the Agreement, to object and
                                                                   16   appear at the Final Approval hearing, and to receive benefits under the Agreement;
                                                                   17   and (iii) satisfied the requirements of the Federal Rules of Civil Procedure, the
                                                                   18   United States Constitution, and all other applicable law.
                                                                   19         13.    The Court finds that the notice requirements of the Class Action
                                                                   20   Fairness Act, 28 U.S.C. § 1715 were satisfied.
                                                                   21            ATTORNEYS’ FEES, EXPENSES AND SERVICE AWARDS
                                                                   22         14.    The Court awards Class Counsel $1,083,333.33 in fees and
                                                                   23   reimbursement of $152,744.79 in expenses. The Court finds these amounts to be fair
                                                                   24   and reasonable. Payment shall be made from the Qualified Settlement Fund pursuant
                                                                   25   to the procedures in Sections IV.A.1, X.A. and X.B of the Agreement.
                                                                   26         15.    The Court awards Class Representatives Megan Schmitt, Deana Reilly,
                                                                   27   and Stephanie Miller-Brun $7,500 each as a Service Award. The Court awards
                                                                   28   Kirsten Bowers, the named Plaintiff in the parallel Bowers action that was resolved
                                                                                                                   5
                                                                                                FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1    as part of the Agreement, $1,000 as a Service Award. The Court awards Settlement
                                                                   2    Class members Breanna Kelly, Aschley Willey and Maegan Nelson $500 each as a
                                                                   3    Service Award. The Court finds these amounts to be justified by these individuals’
                                                                   4    service to the Settlement Class. Payment shall be made from the Settlement Fund
                                                                   5    pursuant to the procedures in Sections IV.A.1 and X.C of the Agreement.
                                                                   6                                          RELEASES
                                                                   7            16.   The Court releases and forever discharges the Released Persons from
                                                                   8    each of the Released Claims, as provided in the Agreement. The Releasors are
                                                                   9    permanently barred and enjoined from instituting, maintaining, or prosecuting,
                                                                   10   either directly or indirectly, any litigation that asserts the Released Claims. This
                                                                   11   permanent bar and injunction is necessary to protect and effectuate the Agreement,
NYE, STIRLING, HALE & MILLER




                                                                   12   this Final Approval Order, and the Court’s authority to effectuate the Agreement,
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   and is ordered in aid of this Court’s jurisdiction and to protect its judgments. The
                                                                   14   Released Claims shall be construed as broadly as possible to ensure complete
                                                                   15   finality over this Action involving the advertising, labeling, and marketing of the
                                                                   16   Products as set forth herein. The full terms of the release described in this paragraph
                                                                   17   are set forth in Sections II.V, II.W, and IX.A-G of the Agreement and are
                                                                   18   specifically approved and incorporated herein by this reference (the “Release”). In
                                                                   19   addition, Plaintiffs and each Settlement Class member are deemed to have waived
                                                                   20   (i) the provisions of California Civil Code § 1542, which provides that a general
                                                                   21   release does not extend to claims that the creditor or releasing party does not know
                                                                   22   or suspect to exist in his or her favor at the time of executing the release and that, if
                                                                   23   known by him or her, would have materially affected his or her settlement with the
                                                                   24   debtor or released party, and (ii) any similar federal or state laws, rights, rules, or
                                                                   25   legal principle that is similar, comparable, or equivalent to California Civil Code §
                                                                   26   1542.
                                                                   27   ///
                                                                   28   ///
                                                                                                                     6
                                                                                                 FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1                                   OTHER PROVISIONS
                                                                   2           17.   Pursuant to Sections IV.A.1 of the Agreement, the Settlement Fund,
                                                                   3    consisting of Three Million, Two Hundred and Fifty Thousand Dollars
                                                                   4    ($3,250,000.00), shall be used to pay: (i) any necessary taxes and tax expenses, if
                                                                   5    any; (ii) all costs and expenses associated with Class Notice, including but not
                                                                   6    limited to all fees and expenses of the Settlement Administrator; (iii) all costs and
                                                                   7    expenses associated with the administration of the Settlement, including but not
                                                                   8    limited to all fees and expenses of the Settlement Administrator; (iv) any Attorneys’
                                                                   9    Fees award made by the Court to Class Counsel pursuant to Section X(A) of the
                                                                   10   Agreement; (v) any award of Expenses made by the Court to Class Counsel
                                                                   11   pursuant to Section X(B) of the Agreement; (vi) any Service Awards made by the
NYE, STIRLING, HALE & MILLER




                                                                   12   Court to Plaintiffs under Section X(C) of the Agreement; (vii) and cash payments
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   distributed to Settlement Class members who have submitted timely, valid, and
                                                                   14   approved claims pursuant to the claims process outlined in Section V.
                                                                   15          18.    If any monies remain in the Settlement Fund after the payments
                                                                   16   described herein in Paragraph 17, and the expiration of checks mailed to members of
                                                                   17   the Settlement Class, it shall be called the Residual Fund. Any value remaining in
                                                                   18   the Residual Fund shall increase eligible Settlement Class members’ relief on a pro
                                                                   19   rata basis until the Residual Fund is exhausted, unless the parties mutually agree
                                                                   20   that a supplemental distribution is economically infeasible. Should the parties
                                                                   21   mutually agree that a supplemental distribution is economically infeasible, then the
                                                                   22   parties will meet and confer in good faith to reach an agreement on a cy pres
                                                                   23   recipient approved by the Court. If the parties are unable to reach an agreement on a
                                                                   24   cy pres recipient, then Younique, on the one hand, and Plaintiffs, on the other hand,
                                                                   25   may submit alternative proposals for the cy pres recipient to the Court and the Court
                                                                   26   will select the recipient.
                                                                   27         19.    Subject to the terms and conditions of the Agreement, the Court enters
                                                                   28   an injunction against Younique requiring it to comply with the requirements in
                                                                                                                   7
                                                                                                 FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1    Paragraph IV.B.1 of the Agreement.
                                                                   2          20.       The Agreement and this Final Approval Order and Judgment, and all
                                                                   3    documents, supporting materials, representations, statements and proceedings
                                                                   4    relating to the Agreement, are not, and shall not be construed as, used as, or deemed
                                                                   5    evidence of, any admission by or against Younique of: (a) liability, fault,
                                                                   6    wrongdoing, or violation of any law, (b) the validity or certifiability for litigation
                                                                   7    purposes of the Settlement Class, (c) the strength of any of the claims or allegations
                                                                   8    in the Complaint or any other claims that could have been asserted in the Action, or
                                                                   9    (d) the infirmity of any defenses to Plaintiffs’ claims or allegations.
                                                                   10         21.       The Agreement and this Final Approval Order and Judgment, and all
                                                                   11   documents, supporting materials, representations, statements and proceedings
NYE, STIRLING, HALE & MILLER




                                                                   12   relating to the Settlement, shall not be offered or received into evidence, and are not
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13   admissible into evidence, in any action or proceeding, except that the Agreement
                                                                   14   and this Final Approval Order and Judgment may be filed in any action by
                                                                   15   Younique or the Settlement Class members seeking to enforce the Agreement or the
                                                                   16   Final Approval Order and Judgment. This Final Approval Order and Judgment and
                                                                   17   the Agreement may be pleaded as a full and complete defense to any action, suit, or
                                                                   18   other proceedings that has been or may be instituted, prosecuted or attempted
                                                                   19   against the Released Parties in such capacity with respect to any of the Released
                                                                   20   Claims, and may be filed, offered, received into evidence, and otherwise used for
                                                                   21   such defense.
                                                                   22         22.       The Court hereby dismisses the Action in its entirety with prejudice,
                                                                   23   and without fees or costs except as otherwise provided for herein.
                                                                   24         23.       Without affecting the finality of this Final Approval Order and
                                                                   25   Judgment, the Court will retain jurisdiction over this Action and the parties with
                                                                   26   respect to the interpretation, implementation and enforcement of the Agreement for
                                                                   27   all purposes.
                                                                   28         24.       Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, there is
                                                                                                                      8
                                                                                                   FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1    no just reason for delay in the entry of this Final Approval Order and Judgment and
                                                                   2    immediate entry by the Clerk of the Court is expressly directed.
                                                                   3          NOW, THEREFORE, the Court hereby enters judgment in this matter
                                                                   4    pursuant to Rule 58 of the Federal Rules of Civil Procedure.
                                                                   5
                                                                   6    SO ORDERED this 9th day of April, 2020:

                                                                   7
                                                                   8
                                                                   9
                                                                   10
                                                                                                                           Honorable James V. Selna
                                                                   11
                                                                                                                           United States District Judge
NYE, STIRLING, HALE & MILLER




                                                                   12
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                                   9
                                                                                               FINAL APPROVAL ORDER AND JUDGMENT
                                                                   1
                                                                   2
                                                                   3                         EXHIBIT A – List of Opt-Outs

                                                                   4    Name                 City               State           Zip code
                                                                   5    Stephanie Conlon     O’Fallon           MO              63366
                                                                        Kathy Humble         Conroe             TX              77384-4758
                                                                   6    Kelly Kays           Winnie             TX              77665
                                                                   7    Angela K. Storlie    Elko               MN              55020
                                                                   8
                                                                   9
                                                                   10
                                                                   11
NYE, STIRLING, HALE & MILLER




                                                                   12
                               SANTA BARBARA, CALIFORNIA 93101
                               33 WEST MISSION STREET, SUITE 201




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                           10
                                                                                            FINAL APPROVAL ORDER AND JUDGMENT
